Citation Nr: 1012864	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right leg with scarring, residuals of 
ligation. 

2.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left leg. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1978 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  By way of the August 2004 rating 
decision the RO continued the 10 percent disability rating 
in effect for the varicose vein disability on the right and 
the 40 percent disability rating for his varicose vein 
disability on the left.  By way of a February 2008 rating 
decision, the RO again continued the previous disability 
ratings.  

In a December 2008 rating decision, the RO granted a 
temporary evaluation of 100 percent for the Veteran's 
varicose veins of the left leg.  The Veteran was granted the 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 
based on surgical treatment necessitating convalescence, 
effective from September 11, 2008 to the end of October 
2008.  The 40 percent disability rating for his varicose 
veins of the left leg was returned effective November 1, 
2008.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Since the date of the Veteran's November 5, 2003 claim 
for increase, varicose veins of the right leg with scarring, 
residuals of ligation, does not cause persistent edema, 
incompletely relieved by elevation of the extremity.  The 
disability on the right side is manifested by stasis 
pigmentation and eczema, and pain after walking, with 
symptoms relieved by rest and compression hosiery.  

3.  Since the date of the Veteran's November 5, 2003 claim 
for increase, the Veteran's left leg varicose veins are 
manifested by persistent edema and pain with prolonged 
sitting and standing and statsis pigmentation and eczema, 
but not by persistent edema or subcutaneous induration and 
persistent ulceration.


CONCLUSIONS OF LAW

1.  Since the date of the claim for increase, the criteria 
for a rating in excess of 10 percent for the varicose veins 
of the right leg with scaring and residuals of ligation are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 4.27, 4.104 
including Diagnostic Code 7120 (2009).  

2.  Since the date of the claim for increase, the criteria 
for a rating in excess of 40 percent for varicose veins of 
the left leg are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.12, 
4.20, 4.27, 4.104 including Diagnostic Code 7120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
April 2004 and December 2007 correspondences.  These letters 
detailed the elements of an increased rating claim, 
described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, in rating cases, a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for an applicable rating criteria and this was done 
in the August 2006 Statement of the Case (SOC), which 
suffices for Dingess.  Dingess also held that VA notice must 
include information regarding the effective date that may be 
assigned, and this has was expressly done in December 2007 
and January 2010 correspondences.

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and 
VA treatment records.  The RO also afforded the Veteran VA 
examinations in June 2004, February 2008, and December 2008.  
The Board finds that a new VA examination is not warranted 
because the examinations on record contain medical findings 
that are stated in terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002).  Evaluations of a service-connected disability 
require review of the entire medical history regarding the 
disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question 
that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating 
accounts for all the prior treatment and the severity of the 
disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The August 2004 rating decision continued the Veteran's 10 
percent disability rating for the varicose veins of his 
right leg and his 40 percent disability rating for the 
varicose veins of the left leg.  The Veteran was granted his 
disability ratings under a general set of criteria 
applicable to diseases of the heart and veins found at 38 
C.F.R. § 4.104, Diagnostic Code 7120.  Under Diagnostic Code 
7120 a 10 percent disability rating is warranted for 
varicose veins with findings of intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent disability 
rating is warranted for varicose veins with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for varicose veins 
with persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  A rating of 60 
percent is warranted for varicose veins with persistent 
edema or subcutaneous indurations, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for varicose veins with massive board-like edema 
with constant pain at rest. 

In this matter, the preponderance of the evidence is against 
the award of a rating in excess of 10 percent for right leg 
varicose veins at any point since November 5, 2003, the date 
of the claim for increase.  The Veteran's right leg varicose 
vein disability is no more severe than that manifested by 
varicose veins with findings of intermittent edema of the 
extremity, or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  During this period, there 
has been no showing of right side persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  At the 
Veteran's February 2008 VA examination it was noted that his 
pain was worse after walking and that he wore compression 
hosiery.  At the December 2008 VA examination it was noted 
that he had stasis pigmentation or eczema below his knee to 
his ankle.  This was described as multiple scars from 
previous ulcerations and discoloration and uneven 
pigmentation.  Such symptoms, however, do not warrant an 
increased rating.  In order to meet the criteria for the 
next higher, 20 percent, disability rating there needs to be 
evidence of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  Such findings were not shown at the 
June 2004 or December 2008 VA examinations.  At these 
examinations, it was noted that the Veteran had no edema, as 
well as no discoloration, phelmatis, or ulcerations.  At the 
December 2008 VA examination the Veteran reported that he 
had edemas that were not persistent; however, on examination 
there was no evidence of edemas.  Even though the Veteran 
has stasis pigmentation and eczema, there is no medical 
evidence of record showing persistent edema. Therefore, the 
varicose vein disability on the right side cannot be awarded 
an increased rating of 20 percent. 

Turning to the more severe varicose vein disability, that on 
the left, the Board notes that by way of the August 2004 
rating decision, the RO continued the Veteran's 40 percent 
disability rating.  Through a December 2008 rating decision, 
the RO granted the Veteran a temporary evaluation of 100 
percent for his varicose veins of the left leg under 
38 C.F.R. § 4.30 based on surgical treatment necessitating 
convalescence.  The temporary 100 percent disability rating 
was effective from September 11, 2008 to the end of October 
2008, and his 40 percent disability rating for varicose 
veins of the left leg was returned effective November 1, 
2008.  

After a careful review of the claims file, the preponderance 
of the evidence is against awarding a rating in excess of 40 
percent.  In order for the Veteran to be granted an 
increased rating there needs to be evidence of persistent 
edema or subcutaneous indurations, stasis pigmentation or 
eczema, and persistent ulceration.  The medical evidence 
does show that the Veteran has some stasis pigmentation or 
eczema on the left lower extremity.  See the December 2008 
VA examination report.  However, there is no evidence of 
persistent edema or subcutaneous indurations.  At the 
February 2008 VA examination it was noted that he had some 
edema that was slightly relieved with elevation; however, 
both the June 2004 and December 2008 VA examinations noted 
that he had no edema, as well as no discoloration or 
phelmatis.  In addition, there is no clinical evidence of 
ulcerations.  The June 2004 VA examination stated that there 
was no evidence of pre or frank ulcerations.  At the 
December 2008 VA examination, there was no evidence of 
ulcerations.  Therefore, even though the Veteran has medical 
evidence of stasis pigmentation or eczema an increased 
rating beyond the current 40 percent level is not in order 
as there is no medical evidence of persistent edema or 
subcutaneous indurations and persistent ulcerations.  For 
these reason, an increased rating in excess of 40 percent is 
not warranted for the varicose veins of the left leg. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the veteran's average earning impairment due to the service-
connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The criteria for extraschedular evaluation are that 
there is a marked interference with employment, or frequent 
periods of hospitalization, rendering impractical the 
application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The 
file does not show, and the Veteran has not alleged, that 
the criteria for extraschedular rating apply to the varicose 
veins of the right and left legs.  The Board notes that the 
Veteran does not work and that a September 2009 rating 
decision denied the Veteran entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The Board finds that 
although the Veteran does not work there is no evidence that 
the application of the regular rating schedule is 
impractical because of frequent periods of hospitalization.  
In addition, the Board finds that the Veteran's current 
disability ratings take into consideration the Veteran's 
disability and his activities of daily living. 
 
In sum, the Veteran's varicose vein disability on the right 
lower extremity is not manifested by persistent edema and 
therefore, such disability does not warrant an increased 
rating in excess of 10 percent.  The Board also finds that 
the Veteran's varicose vein disability on the left side is 
not manifested by persistent edema or subcutaneous 
induration and persistent ulcerations and therefore, an 
increased rating in excess of 40 percent is not warranted. 


ORDER

An increased rating in excess of 10 percent for varicose 
veins of the right leg with scarring, residuals of ligation 
is denied. 

An increased rating in excess of 40 percent for varicose 
veins of the left leg is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


